Eustis, J,

delivered the opinion of the court.
This is a case which depends entirely on matters of fact. The only doubt which we had of the correctness of the judgment of the court below, was in the claim of the defendant for compensation for rent, in consequence of the non-delivery of the building in the condition, and at the time, required by the contract. Independent of the change made in the contract, by the defendant’s assent, we find no evidence of the plaintiff’s having been put in default. Louisiana Code, 1927, 1905, et seq.
*82It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.